Citation Nr: 0928220	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for claimed peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to the diabetes mellitus.

3.  Entitlement to service connection for claimed peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to the diabetes mellitus.

4.  Entitlement to service connection for claimed chronic 
inflammatory demyelinating polyneuropathy (claimed as nerve 
degeneration), to include as secondary to the diabetes 
mellitus.

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran requested a hearing before a Veterans Law Judge 
(VLJ) at the RO in his March 2007 Substantive Appeal.  He was 
scheduled for such a hearing in June 2009, but he failed to 
report for that hearing and provided no explanation for his 
failure to report.  Consequently, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  

The issues of peripheral neuropathy of the bilateral upper 
and lower extremities, chronic inflammatory demyelinating 
polyneuropathy (claimed as nerve degeneration), and erectile 
dysfunction to include as secondary to the diabetes mellitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO for further development.


FINDINGS OF FACT

1.  The Veteran presented competent evidence to support his 
assertions that he performed active service in the Republic 
of Vietnam during the Vietnam Era while on active duty. 

2.  The Veteran's currently diagnosed diabetes mellitus is 
shown to be causally related to his period of active military 
service, including due to herbicide exposure. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the currently demonstrated diabetes mellitus may be presumed 
to have been due to service, to include herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to the Veteran's claim is 
required at this time.

II. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including diabetes mellitus, 
may be presumed to have been incurred during qualifying 
service if shown the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In the present case, the Veteran asserts that he served on 
active duty in the Republic of Vietnam at Ton Son Nhut Air 
Force Base from April 1966 to April 1967.  In this regard, 
the Board observes that VA regulations also provide that a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e), including type II 
diabetes mellitus, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii). 

Post-service private and VA treatment records document a 
history of treatment for diabetes mellitus, apparently 
beginning in mid 2005.  The Veteran contends that his 
currently diagnosed diabetes mellitus is etiologically 
related to his period of service.  Given its review of the 
record, the Board finds that Veteran's claim of service 
connection for diabetes mellitus is warranted.  To that end, 
the Board notes the Veteran's statement received by the RO in 
April 1969, in which the Veteran reported that he had TDY 
service in Vietnam.  This statement was made in an 
application for dental treatment in 1969.  He reported that 
he did not receive his dental treatment before leaving 
service for a variety of reasons including duty in Vietnam.  
This report is considered highly probative as he had no 
reason at that time to claim that he had been in Vietnam.  
Such service would have nothing to do with his getting the 
dental treatment that was thereafter provided.  Given that 
this report of TDY service was soon after his discharge from 
active service and many years before his present claim was 
filed, the Board finds the Veteran's report of TDY service in 
Vietnam credible.  

The Board is aware that a June 2008 letter from the 
Department of the Air Force reports that a review of official 
unit histories was unable to confirm the Veteran's TDY 
service in Vietnam.  However, the record does indicate that 
personnel and equipment from the Veteran's unit was deployed 
to Vietnam in 1967.  Further, the letter indicates that 
although official unit histories were unable to do so, the 
Veteran's former commander might be able to confirm the 
Veteran's contentions of having TDY service in Vietnam.  For 
these reasons, the Board finds that the evidence is 
essentially in equipoise.  In such cases, reasonable doubt in 
resolved in the appellant's favor, warranting allowance of 
service connection in this case.


ORDER

Service connection for diabetes mellitus is granted. 


REMAND

The Veteran contends that he has current disability 
manifested by peripheral neuropathy of the bilateral upper 
and lower extremities, chronic inflammatory demyelinating 
polyneuropathy, and erectile dysfunction secondary to his 
diabetes mellitus.  The Board notes that a disability which 
is proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Specifically, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or the result of, a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b). 

The Board notes that post-service treatment records indicate 
the Veteran has received treatment for peripheral neuropathy 
of the upper extremities, paresthesias of the feet and 
chronic inflammatory demyelinating polyneuropathy.  He has 
also claimed erectile dysfunction.  Given the action taken 
above and taking into account the Veteran's contentions, the 
Board finds that the Veteran should be afforded a current VA 
examination to address the etiology of his claimed peripheral 
neuropathy of the bilateral upper and lower extremities, 
chronic inflammatory demyelinating polyneuropathy, and 
erectile dysfunction.  See 38 U.S.C.A. § 5103A(d); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  The 
letter should reflect all appropriate 
regulations and legal guidance.  See 38 
C.F.R. § 3.310(a),(b) (2007); see also 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

2. The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for the claimed 
peripheral neuropathy of the bilateral 
upper and lower extremities and chronic 
inflammatory demyelinating 
polyneuropathy.  Based on the response, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from any previously un-identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claims.  

3.  The Veteran should also be afforded a 
VA examination by the appropriate 
physician to determine, if possible, the 
etiology of any peripheral neuropathy of 
the bilateral upper and lower 
extremities, chronic inflammatory 
demyelinating polyneuropathy, and 
erectile dysfunction, if present.  The 
Veteran's claims folder must be made 
available for the physician's review 
prior to the entry of any opinion.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  All indicated 
tests and studies are to be performed.  
Following the examination, the examiner 
is requested to provide an opinion as the 
following questions (assuming that the 
pathology is found):

(a.)	Is it at least as likely as 
not (50 percent chance or 
better) that the Veteran has 
current peripheral neuropathy 
of the bilateral upper and 
lower extremities, chronic 
inflammatory demyelinating 
polyneuropathy proximately, 
and/or erectile dysfunction, 
due to or the result of the 
now service-connected 
diabetes mellitus or is 
otherwise related to active 
service?
  
(b.)	If not, then is the claimed 
peripheral neuropathy of the 
bilateral upper and lower 
extremities, chronic 
inflammatory demyelinating 
polyneuropathy and/or 
erectile dysfunction 
aggravated (i.e., worsened 
beyond its natural 
progression) by the Veteran's 
service-connected diabetes 
mellitus?  If so, the 
examiner should attempt to 
objectively quantify the 
degree of aggravation above 
and beyond the level of 
impairment had no aggravation 
occurred.

If there is no relationship between the 
peripheral neuropathy of the bilateral 
upper and lower extremities, chronic 
inflammatory demyelinating 
polyneuropathy, and/or erectile 
dysfunction and the diabetes, that should 
be set out specifically.  A complete 
rationale should be given for all 
opinions and the conclusions.

4.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
The Board intimates no opinion as to the 
ultimate outcome in this case by the 
actions taken herein.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


